In awrongful death action, plaintiff appeals from an order of the Supreme Court, Kings County, dated April 9, 1979, which granted defendant’s motion to dismiss the complaint for failure to comply with section 50-e of the General Municipal Law. Order affirmed, with $50 costs and disbursements. Plaintiff failed to commence her action within the time limitations set forth in section 50-i of the General Municipal Law (see Doyle v 800, Inc., 72 AD2d 761; Mikulka v New York City Tr. Auth., 56 AD2d 595; cf. Treib v County of Dutchess, 56 AD2d 866, app dsmd 42 NY2d 824; Forero v Town of Tuxedo, 51 AD2d 443; Erickson v Town of Henderson, 30 AD2d 282; contra Priebe v City of Canandaigua, 91 Mise 2d 1047). Accordingly, we affirm the order appealed from. Rabin, J. P., Gulotta, O’Connor and Weinstein, JJ., concur.